Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 11 is the phrase “wherein the cutting plane of the at least one rotating disc (11) is located perpendicular to a plurality of logs (13) of rolled sheet material”.  Claim 15 has a similar phrase.    Also in claim 11 is the phrase “the orbiting arm (12) is configured to perform an orbit in the cutting plane perpendicular to the longitudinal axis of the logs (13) the first direction to thereby perform transverse cuts over the logs (13) and thereby produce rolls (15) of smaller length than the length of the logs (13).”   Claim 15 has a similar phrase.   It is not clear what structure is inferred in the claimed machine by these limitations.  Is Applicant trying to infer a log holder or conveyor?  Examiner notes no log holder or conveyor is shown in the elected figures 1 and 2.  Should the logs themselves be given weight?  Or is this intended to give some unperceived weight to the cutting portion of the machine?

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 11-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Kumagai et al.(7,563,155).
This rejection is employed under the interpretation that no log holder or conveyor is inferred by the functional language (see 112b rejection above).
In regard to claims 11 and 15, Kumagai shows all the recited limitations;
an orbiting arm having orbital movement (the carriage holding the blade can move in the Y and Z directions (figure 1).  Since it can move in two directions in a plane, it is configured for “orbiting” and thus the carriage is considered to be an “orbiting arm”);  
at least one rotating disc (43) carried by the orbiting arm and rotating during the orbital movement, the at least one rotating disc (43) having an axis and a cutting plane; and 
an ultrasonic device comprising a sonotrode (5,6) located on the axis of the least one rotating disc (43), the sonotrode configured to transmit vibrational energy to the at least one rotating disc (43), 
wherein the cutting plane of the at least one rotating disc (43) is located perpendicular to a plurality of logs of rolled sheet material, each log having a length and a longitudinal axis extending along the length of the logs (in this interpretation, the logs are not positively recited.  The machine is capable of cutting paper logs in the claimed fashion when a human operator holds and advances the logs during cutting), 
wherein the orbiting arm is configured to perform an orbit in the cutting plane perpendicular to the longitudinal axis of the logs to thereby perform transverse cuts over capable of cutting paper logs in the claimed fashion when a human operator holds and advances the logs during cutting).
With respect to claims 12 and 16, Kumagai shows an ultrasonic generator (93,94), a cable (924,925),an ultrasonic converter (8a,8b) and the sonotrode (5,6) placed on the blade.
As for claims 13 and 17, the sonotrode is attached to the rotary driving mechanism, in that is rotates with the blade and clamps it to the rotating shaft.
	In regard to claims 14 and 18, Examiner notes again that it is not clear how this modifies the structure of the machine.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5,6 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (2008,0017003) in view of Kumagai et al.(7,563,155), with evidence provided by Carrasco (2016/0114494) and Hamilton (5,437,215).
Hsu shows a log cutting off machine with most of the recited limitations including;
a plurality of the logs (L) of rolled sheet material, each log (L) having a length and a longitudinal axis extending along the length of the logs;
an orbiting arm (304) having orbital movement; 

wherein the at least one rotating disc is located on a plane perpendicular to the longitudinal axis of the logs (see figure 4B) such that, with the plurality of the logs moving forwards in a direction of their longitudinal axes, the axis of the at least one rotating disc is parallel to the axis of the plurality of the logs, 
wherein, with the plurality of the logs moving forwards in the direction of their longitudinal axes, the orbiting arm (304) is configured to perform an orbit in a cutting plane perpendicular to the axis of the logs (L) to thereby perform transverse cuts over the logs and thereby produce rolls of smaller length than the length of the logs.
Hsu lacks a sonotrode on the cutting disk.  Examiner takes Official Notice that such is well known.  An example is Kumagai, who shows cutting disk (43) with a sonotrode (5,6) thereon.  Additional examples can be provided if challenged, as ultrasonically vibrating blades are common in the art.  It would have been obvious to one of ordinary skill to have modified Hsu by placing a sonotrode on the cutting disk (302), in order to better cut the paper log.
Kumagai is not cutting a paper workpiece, but if there is any doubt about the efficacy of vibrating blades to cut paper workpieces, note Carrasco (paragraph 0005) and Hamilton (column 5, lines 10-15).
With respect to claims 5,12 and 16, Kumagai shows an ultrasonic generator (93,94), a cable (924,925),an ultrasonic converter (8a,8b) and the sonotrode (5,6) placed on the blade.

	In regard to claims 10,14 and 18, Hsu shows paper logs (L).

Applicant’s arguments have been considered.
The new drawings have been accepted.
The rejection under 35 USC 112b has been overcome, but a new problem has arisen.
The changes to the claims have resulted in a new prior art rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH E PETERSON/Primary Examiner, Art Unit 3724